Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Acknowledgement is made of applicant’s election of claims 1, 3-6, 19, and 20 for prosecution. Claims 2 and 7-18 are withdrawn from consideration.
	Applicant’s election with traverse of the election/restriction made on 04/02/2021 in the reply filed 06/01/2021 is acknowledged. The traversal is on the grounds that inventions I, II, III, and IV overlap in scope and can be operated in the same type of mode of operation. This is not found persuasive because the four groups of claims clearly fall under separate class/subclasses that require substantial different fields of search. They do not overlap in scope are not obvious variants. See ground of restriction made in the office action on 04/02/2021. 
	The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uola (2013/0275994).

As for claims 1 and 20, Uola discloses a user interface managing method applicable in an in-vehicle device, the method comprising: 
displaying related information of the in-vehicle device on a first user interface ([0031], [0047]-[0049]); 
acquiring an authority (companionship mode) of a handheld device ([0017]), when the handheld device is in communication with the in-vehicle (“in-car devices”: [0017]) device ([0028], [0029], [0031], [0039], [0047]-[0050]); 
obtaining related information of the handheld device when the authority is acquired ([0028], [0029], [0031], [0039], [0047]-[0050]); 
and displaying the related information of the in-vehicle device and the related information of the handheld device on a second user interface ([0047]-[0048], [0031], [0039], [0040]).  

As for claim 3, Uola discloses the user interface managing method according to claim 1, wherein when the first user interface displays related information about a navigation interface of a first navigation application of the in-vehicle device, the in-vehicle device obtains related information about navigation data of a second navigation application of the handheld device ([0048]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uola as applied to claim 3 above, and further in view of Huang (2011/0051665).

As for claim 4, Uola fails to disclose wherein the navigation data of the second navigation application of the handheld device comprises a destination that the second navigation application navigated to within a preset time period.  
In an analogous art, Huang discloses wherein the navigation data of the second navigation application of the handheld device comprises a destination that the second navigation application navigated to within a preset time period (Fig. 3B, [0025], [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uola’s invention to include the abovementioned limitation, as taught by Huang, for the advantage of enabling the user to visualize the past visited locations.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uola as applied to claim 1 above, and further in view of Jung (2016/0125077).

As for claim 5, Uola fails to discloses the user interface managing method according to claim 1, wherein when the first user interface displays related information about a video/audio interface of a first music application of the in-vehicle device, the in-
In an analogous art, Jung discloses wherein when the first user interface displays related information about a video/audio interface of a first music application of the in-vehicle device, the in-vehicle device obtains related information about video/audio data of a second music application of the handheld device ([0010], [0040], [0051], [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uola’s invention to include the abovementioned limitation, as taught by Jung, for the advantage of providing the user preferred music.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uola and Jung as applied to claim 5 above, and further in view of Rich (2013/0227038) and O’Neill (10219027).

As for claim 6, Uola and Jung fail to disclose wherein the video/audio data of the second music application comprises: 
a recently played music and a playing progress of the recently played music, 
an identifier of a user who logs in to the second music application, 
video/audio files played by the handheld device within a preset time period, 
cover pages corresponding to the video/audio files played by the handheld device within the preset time period, and 
a list of favorite songs of the handheld device.  

a recently played music and a playing progress of the recently played music (fig. 4k), 
an identifier of a user who logs in to the second music application (402 – fig. 4a; [0047]), 
video/audio files played by the handheld device within a preset time period (466 – Fig. 4I; [0051]), 
a list of favorite songs of the handheld device (474 - fig. 4J; [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uola and Jung’s invention to include the abovementioned limitation, as taught by Rich, for the advantage of providing a personalized music application.
However, Uola, Jung, and Rich fail to disclose:
cover pages corresponding to the video/audio files played by the handheld device within the preset time period;
In an analogous art, O’Neill discloses:
cover pages corresponding to the video/audio files played by the handheld device within the preset time period (Fig. 8; col. 6, lines 44-51);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uola, Jung, and Rich’s invention to include the abovementioned limitation, as taught by O’Neill, for the advantage of visually aiding the user in what the user has seen.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uola as applied to claim 1 above, and further in view of Sproule (6606543).

As for claim 19, Uola fails to disclose synchronizing a list of favorite songs corresponding to each of a plurality of users to the in-vehicle device.  
In an analogous art, Sproule discloses synchronizing a list of favorite songs corresponding to each of a plurality of users to the in-vehicle device (col. 7, lines 11-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uola’s invention to include the abovementioned limitation, as taught by Sproule, for the advantage of allowing all users to hear their favorite songs, thereby providing a enjoyable car ride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421